Citation Nr: 1523248	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for PTSD.

4.  Entitlement to a compensable initial disability rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and G. H.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to May 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in July 1983, May 2013, August 2014, and November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, the Veteran and one other witness testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left shoulder disability was previously before the Board in February 2012, when it was remanded for further development.  The February 2012 Board remand instructed the Agency of Original Jurisdiction (AOJ) to attempt to contact the Veteran for information relevant to obtaining medical records from Dr. B of Capitol Orthopedics and Bethesda Hospital pertinent to left shoulder surgery in 1981; request the command history for the U.S.S. Dyess for 1979, and request deck logs for any months during which that ship was in port in Jacksonville, Florida, in 1979; and readjudicate the issue.  On remand, the AOJ sent the Veteran a VA form 21-4142, Authorization and Consent to Release Information, to identify treatment by Dr. B.  The Veteran did not return the VA form 21-4142, but later submitted records from Dr. B dated 1981.  In addition, the AOJ requested the command history and deck logs for the U.S.S. Dyess.  The AOJ received the command history, but not the deck logs.  A second request was made for the deck logs, and the Veteran was informed of the AOJ's unsuccessful efforts in a July 2012 letter.  The AOJ then readjudicated the issue in a January 2013 supplemental statement of the case.  Accordingly, the Board finds that the February 2012 Board remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that evidence relevant to the issues on appeal, including VA treatment records and private treatment records, have been associated with the record since the most recent adjudication of the issues on appeal.  The Veteran has not waived initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c).  However, the AOJ will have an opportunity to consider the additional evidence on remand when it readjudicates the issues following completion of the requested additional development.

The Veteran filed an original claim for service connection for dislocation of the left shoulder in January 1983.  The RO denied the claim in a July 1983 rating decision.  In October 1983, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he asserted, "I wish to have my claim for service/connected disability reopened.  I will try to get statements from men I served with who will recall my problems with my shoulder.  I request a rating exam at the V.A.M.C."  The Veteran submitted another VA Form 21-4138 in November 1983 in which he again argued that his left shoulder disability should be service connected.  The RO readjudicated the issue of entitlement to service connection for dislocation of the left shoulder in letters dated in November 1983 and December 1983.

In February 2002, the Veteran submitted a claim to reopen the claim for service connection for a left shoulder disability.  The RO denied reopening of the claim for entitlement to service connection for residuals, dislocation, left shoulder, in an October 2002 rating decision.

Based on a liberal interpretation of the Veteran's October 1983 and November 1983 written statements to VA, the Board finds that both statements satisfy the requirements for a timely notice of disagreement (NOD) as to the July 1983 rating decision's denial of service connection for dislocation of the left shoulder.  See 38 C.F.R. §§ 20.201, 20.302 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law).  As such, the Veteran timely appealed the July 1983 rating decision, and the RO was required to provide the Veteran a statement of the case as to the issue.  38 C.F.R. § 19.26.

The Board does not interpret the RO's November 1983 or December 1983 letters to the Veteran as adequate statements of the case as to the issue.  Specifically, the letters do not contain a summary of the evidence relating to the issue or a summary of applicable laws and regulations.  38 C.F.R. § 19.29 (2014).  They also do not include instructions for filing a substantive appeal.  38 C.F.R. § 19.30 (2014).

Furthermore, the October 2002 rating decision did not satisfy the Veteran's disagreement with the July 1983 rating decision, nor did it act as an adequate statement of the case as to the issue on appeal.  The October 2002 rating decision therefore did not extinguish the October 1983 NOD, and did not render the October 1983 rating decision final.  Furthermore, the Veteran did not at any time withdraw the NOD.

Accordingly, the RO's obligation to provide a statement of the case remained despite the November and December 1983 letters and the October 2002 rating decision.  See 38 C.F.R. § 19.26.  The Veteran was not issued the required statement of the case until May 2010.  In June 2010, the Veteran submitted a timely substantive appeal as to the issue of entitlement to service connection for a left shoulder disability.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2010; 38 C.F.R. §§ 20.202, 20.302.  Thus, the July 1983 rating decision remained in appellate status through the time of the issuance of the June 2010 statement of the case, and the Veteran submitted a timely substantive appeal following issuance of that statement of the case.  Therefore, as indicated on the title page, the Board has characterized the issue on appeal not as one of reopening, but as one for service connection stemming from the original claim filed in January 1983.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Left Shoulder Condition

The Veteran has not been afforded a VA examination with regard to his claim for service connection for a left shoulder disability.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran has reported symptoms of pain and limited motion of the left shoulder.  The Veteran is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's reports constitute competent evidence of a current disability.

In addition, the Veteran has reported that he was assaulted during service.  Specifically, he has reported that in 1979 he got into an altercation with fellow service members while on liberty in Jacksonville, Florida, during which the other service members yanked on his left arm.  See, e.g., October 2011 Board hearing transcript.  The record shows that, in October 1981, the Veteran sought treatment for recurrent left shoulder dislocation.  At that time, he reported experiencing recurrent left shoulder dislocations since an assault in 1979.  The Veteran underwent a Bristow procedure to address the recurrent left shoulder dislocations in October 1981.

The Veteran now reports that he has had left shoulder symptomatology since the 1979 in-service assault.  The evidence thus establishes that the Veteran's current disability may be associated with an in-service injury or event.  However, the Veteran, as a lay witness not shown to have medical training or expertise, is not competent to diagnose a current left shoulder disability or to medically attribute a current left shoulder disability to the in-service injury or event.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Therefore, there is insufficient competent medical evidence to make a decision on the claim, and the Veteran must be afforded a VA medical examination.  McLendon, 20 Vet. App. at 81.

On remand, the VA examiner should be provided a copy of the record as well as a copy of this Remand.  The examiner should diagnose any left shoulder disability the Veteran has had since his original claim for service connection in January 1983, and provide an opinion as to whether it is at least as likely as not that any current left shoulder disability is caused by or otherwise the result of an in-service event or injury, to include the reported assault in Jacksonville, Florida, in 1979.  In this regard, the VA examiner should note that, although the record is absent for in-service medical evidence documenting a left shoulder injury, the Veteran is competent to report events and symptoms he personally experienced during service.  See Layno, 6 Vet. App. at 469 (1994).  Moreover, the Board finds the Veteran credible in this regard, as he has been consistent in his reports of the assault, and there is nothing in the record to impugn his reports.  Therefore, the VA examiner should assume that the in-service assault and left shoulder symptoms actually occurred.

The Board observes that the Veteran's service personnel records reflect that he was on unauthorized absence from April 18, 1979, to April 25, 1979; from September 17, 1979, to September 20, 1979; from September 24, 1979, to September 25, 1979; and from October 5, 1979, to October 8, 1979.  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a veteran's own willful misconduct.  38 C.F.R. § 3.301(a) (2014).  Because the Veteran's unauthorized absences are not considered the line of duty and are considered willful misconduct, service connection cannot be awarded for injuries sustained during the periods of unauthorized absence.  However, in this case, the Veteran has consistently reported that the in-service assault during which his left shoulder was injured occurred while he was on liberty from the U.S.S. Dyess during the time when that ship was in port in Jacksonville, Florida, in 1979.  The command history for the U.S.S. Dyess for 1979 is of record.  It shows that the ship was in port in Jacksonville, Florida, from February 15, 1979, to April 2, 1979.  This period does not coincide with any of the Veteran's periods of unauthorized absences in 1979.  Therefore, the record does not show that the in-service assault in Jacksonville, Florida, may have occurred during one of the Veteran's periods of unauthorized absence in 1979.  Accordingly, there is no indication that the in-service assault occurred outside the line of duty or as a result of willful misconduct, and 38 C.F.R. § 3.301(a) is not for application in this case.

The Board observes that in August 2014, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, that included a request for a Board hearing by live videoconference regarding the issue of entitlement to service connection for a left shoulder disability.  The pertinent regulations state that a veteran is entitled to "a hearing on appeal."  See 38 C.F.R. § 20.700.  As noted above, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge regarding the matter in October 2011.  At the hearing, the Veteran and one other witness provided testimony relevant to the issue of entitlement to service connection for a left shoulder disability.  The Board acknowledges that, on the August 2014 VA Form 9, the Veteran indicated that he believes the RO did not comply with the Board's February 2012 remand.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as discussed above, the Board finds that the February 2012 Board remand directives were completed.  As such, the Board has considered the Veteran's concern over whether the RO complied with the February 2012 Board remand directives.  His statements on the August 2014 VA Form 9 do not constitute a basis for providing a second Board hearing on the matter.  Neither the Veteran nor his representative have proffered any additional argument as to why a second hearing is warranted.  The Board finds that no adequate basis for a second Board hearing on the matter has been provided.  Nevertheless, as the case is being remanded including to afford the Veteran a requested Board hearing on a later developed issue on appeal, he will have the opportunity to provide testimony also relative to the left shoulder issue.

Increased Initial Rating for Bilateral Sensorineural Hearing Loss

The November 2014 rating decision denied the Veteran's claim for a compensable initial rating for bilateral sensorineural hearing loss.  In March 2015, the Veteran filed a timely notice of disagreement as to that denial.  However, the Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  Because a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Service Connection for an Acquired Psychiatric Disorder, to include PTSD

An October 2002 rating decision denied service connection for a psychiatric disability.  No appeal was taken from that determination, and new and material evidence was not received within the appeal period thereafter.  As such, it is final.  38 U.S.C.A. § 7105 (West 2002).

The May 2013 rating decision essentially denied the Veteran's claim to reopen a claim for service connection for a psychiatric disability other than PTSD, to include adjustment disorder and anxiety, and denied service connection for PTSD.  In June 2013, the Veteran filed a timely notice of disagreement as to the May 2013 rating decision's denials of service connection for anxiety and PTSD.  In addition, the August 2014 rating decision denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include other specified trauma- and stressor-related disorder, and indicated that a SOC as to the matter was issued under separate cover.  The Board observes that the August 2014 statement of the case has not been associated with the record, and the record does not otherwise reflect that the RO considered finality of the October 2002 rating decision as to the issue of service connection for a psychiatric disability other than PTSD, to include adjustment disorder and anxiety.  In addition, some of the evidence listed in the August 2014 rating decision has not yet been associated with the record, including a VA PTSD examination dated July 28, 2014.  On remand, the August 2014 statement of the case and any evidence listed in the August 2014 rating decision not yet associated with the record, must be associated with the record.

In October 2014, the Veteran submitted a timely substantive appeal.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2014.  The Veteran indicated on the substantive appeal that he wishes to have a Board hearing as to the matter at his local VA office.  Accordingly, under 38 C.F.R. § 20.200, the Veteran has perfected an appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, and the issue of entitlement to service connection for PTSD.  The issues must therefore be remanded so that the Veteran may be scheduled for a Board hearing as to those matters.  See 38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issue of entitlement to a compensable initial disability rating for bilateral sensorineural hearing loss pursuant to a March 2015 notice of disagreement as to a November 2014 rating decision.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal of the November 2014 rating decision as to this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Associate with the record the August 2014 statement of the case which references service connection for an acquired psychiatric disorder.  In addition, associate with the record any evidence listed in the August 2014 rating decision that is not currently associated with the record, specifically to include the July 2014 VA PTSD examination.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left shoulder disability.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Diagnose any left shoulder disability the Veteran has had since January 1983.

b.  If there is a diagnosed left shoulder disability, provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that any left shoulder disability is causally or etiologically related to the Veteran's active service.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

The VA examiner should assume that the Veteran's reports of an in-service assault in 1979 and subsequent left shoulder symptoms of pain and limited range of motion actually occurred.

4.  After completion of the above, review the expanded record, and adjudicate whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability other than PTSD, and readjudicate entitlement to service connection for PTSD, and entitlement to service connection for a left shoulder disability.  If any issue on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response. 

5.  Thereafter, if any issue on appeal remains denied, schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be associated with the record.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




